United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
DEPARTMENT OF THE NAVY, HUMAN
RESOURCES OFFICE, Philadelphia, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-943
Issued: December 7, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 24, 2010 appellant, through his attorney, filed a timely appeal from a
November 18, 2009 merit decision of the Office of Workers’ Compensation Programs granting
him a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the schedule award decision.
ISSUE
The issue is whether appellant has more than a four percent permanent impairment of the
left arm.
FACTUAL HISTORY
On August 27, 2007 appellant, then a 29-year-old mason, filed a claim alleging that he
sprained his left shoulder on that date offloading a pipe. The Office accepted the claim for a
sprain of the left shoulder. On December 12, 2007 appellant underwent an arthroscopic repair of
a labral tear of the left shoulder.

On November 7, 2008 appellant filed a claim for a schedule award. In a July 17, 2008
impairment evaluation, Dr. David Weiss, an osteopath Board-certified in family practice,
discussed appellant’s complaints of left shoulder weakness and intermittent stiffness and pain.
On physical examination, he measured range of motion of the left shoulder of 170 degrees
forward elevation, 180 degrees abduction, 65 degrees adduction, 90 degrees external rotation and
internal rotation to T8.
Dr. Weiss noted that appellant had no tenderness of the
acromioclavicular joint. He performed manual muscle strength testing and found strength of 4/5
of the supraspinatus musculature and full strength of the deltoid, biceps and triceps. Dr. Weiss
measured circumference of 36 centimeters on the right and 34 centimeters on the left for the
lower arm and circumference of 42.5 centimeters on the right and 40 centimeters on the right for
the upper arm. Citing Table 16-11 and Table 16-15 on pages 484 and 492 of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001) (A.M.A.,
Guides), he found that appellant had a four percent impairment due to a loss of motor strength of
the left supraspinatus. Dr. Weiss further determined that he had three percent impairment due to
pain using Figure 18-1 on page 574, for a total left upper extremity impairment of seven percent.
An Office medical adviser reviewed the evidence on November 18, 2008. He found that
170 degrees of flexion constituted 1 percent impairment according to Figure 16-40 on page 476
of the A.M.A., Guides. The Office medical adviser indicated that the difference in
circumference between the right and left sides was normal as appellant was right-hand dominant.
He further noted that the A.M.A., Guides did not provide an impairment rating for loss of
strength with decreased motion or pain. The Office medical adviser found that appellant was not
entitled to a permanent impairment due to weakness as he did not have a torn rotator cuff. He
found that pain was anticipated after a labral tear. The Office medical adviser stated:
“According to page 570. Section 18.3a When This Chapter Should Be Used To
Evaluate Pain-Related Impairment, it meets the criteria where it states that there
is excessive pain in the context of verifiable medical conditions that cause pain. It
is common to have pain following a labral tear, especially with heavy overhead
activity as in this claimant, and it is also common to have good range of motion.
“Therefore, there is no other rating that can be granted, and a pain award in this
particular instance would be justified at [three percent].”
The Office medical adviser concluded that appellant had one percent permanent
impairment of the arm due to loss of motion and three percent impairment due to pain, for a total
left upper extremity impairment of four percent.
By decision dated April 2, 2009, the Office granted appellant a schedule award for four
percent impairment of the left upper extremity. The period of the award ran for 12.48 weeks
from July 17 to October 12, 2008.
On April 13, 2009 appellant, through his attorney, requested an oral hearing. At the
August 20, 2009 hearing counsel argued that the Office medical adviser erred in not providing a
rating for decreased motor strength as appellant used maximum effort. Appellant also
maintained that the accepted condition was expanded to include a torn left shoulder labrum.

2

By decision dated November 18, 2009, the hearing representative affirmed the April 2,
2009 decision.
On appeal counsel argues that a conflict exists between Dr. Weiss and the Office medical
adviser. He further contends that if two methods are available to evaluate the extent of
impairment then appellant should receive the more favorable rating.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act,1 and its
implementing federal regulations,2 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all
claimants.3 For decisions issued after February 1, 2001 but before May 1, 2009, the fifth edition
of the A.M.A., Guides is used to calculate schedule awards.4
ANALYSIS
The Office accepted that appellant sustained a left shoulder sprain due to an August 27,
2007 employment injury. He underwent an arthroscopic repair of the labral tear on
December 12, 2007.
On November 7, 2008 appellant filed a claim for a schedule award. In an impairment
evaluation dated July 17, 2008, Dr. Weiss provided range of motion findings for the left
shoulder, measured shoulder circumference and performed manual muscle testing. He found that
appellant had a 4/5 motor strength of the supraspinatus musculature which constituted four
percent impairment under the A.M.A., Guides according to Table 16-15 and Table 16-11.5
Dr. Weiss, however, did not properly rate impairment due to motor strength deficit using
Table 16-15. A proper application of the A.M.A., Guides requires that specific nerves be
identified under Table 16-15 in order to determine the maximum impairment for sensory or
motor deficit in the identified nerve.6 The impairment is then graded according to Table 16-10
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404.

3

Id. at § 10.404(a).

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).
As of May 1, 2009, the sixth edition will be used. FECA Bulletin No. 09-03 (issued March 15, 2009). The Office
issued appellant’s schedule award by decision dated April 2, 2009; consequently, application of the fifth edition of
the A.M.A., Guides was proper. The hearing representative affirmed the November 18, 2009 decision without
consideration of any new medical evidence.
5

A.M.A., Guides 484, 492, Table 16-11 and Table 16-15.

6

Id. at 492, Table 16-15.

3

for sensory deficits and 16-11 for motor deficits.7 These tables provide a grade from one to five
according to the severity of the impairment. Dr. Weiss identified the supraspinatus as causing a
motor strength deficit but offered no further explanation for his rating under the A.M.A., Guides.
Dr. Weiss also found three percent impairment due to pain according to Chapter 18, which he
added to find seven percent left upper extremity impairment. The Board notes, however, that
examiners should not use Chapter 18 to rate pain-related impairments for any condition that can
be adequately rated on the basis of the body and organ impairment systems given in other
chapters of the A.M.A., Guides.8 Dr. Weiss did not explain why appellant’s condition could not
be adequately rated under Chapter 16. As his rating did not conform to the A.M.A., Guides, it is
of diminished probative value.9
An Office medical adviser reviewed the medical evidence and applied the provisions of
the A.M.A., Guides to Dr. Weiss’ clinical findings. He found that 170 degrees of flexion
constituted one percent impairment of the left upper extremity.10 The Office medical adviser
further determined that appellant had no impairment due to at atrophy as the difference in
circumference between the right and left side resulted from his right-hand dominance. He
advised that appellant was not entitled to an impairment for loss of muscle strength as he had no
torn rotator cuff weakness anticipated under the A.M.A., Guides.11 The Office medical adviser
cited section 16.8(a) of the A.M.A., Guides, which limits grip strength evaluations except in rare
cases and states that decreased strength cannot be rated in the presence of decreased motion or
other conditions that prevent the application of maximal force in the evaluated region.12 This
section, however, would not preclude a motor deficit for an identified peripheral nerve.13 In this
case, however, there is no identified peripheral nerve upon which to base a finding of decreased
motor strength. The Office medical adviser found that appellant was entitled to an additional
three percent impairment due to pain, noting that Chapter 18 of the A.M.A., Guides provided an
award for “excessive pain in the context of verifiable medical conditions that cause pain.” He
explained that a labral tear commonly caused pain especially with overhead activity. The Board
finds that the opinion of the Office medical adviser represents the weight of the evidence and
establishes that appellant has no more than a four percent permanent impairment of the left upper
extremity.
7

Id. at 482, 484, Table 16-10 and Table 16-11.

8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(June 2003); A.M.A., Guides 18.3(b); see also Philip Norulak, 55 ECAB 690 (2004).
9

Mary L. Henninger, 52 ECAB 408 (2001).

10

A.M.A., Guides 476, Figure 16-40. The Board notes that shoulder abduction of 180 degrees yields no
impairment, 65 degrees adduction yields no impairment, 90 degrees internal rotation yields no impairment and
internal rotation to T8 yields no impairment. Id. at 477-79, Figures 16-43, 16-46.
11

Id. at 508. The A.M.A., Guides indicates that a loss of strength can be rated separately when not adequately
considered under other methods and provides as an example “a severe muscle tear that healed leaving a palpable
muscle defect.”
12

Id.

13

See A.M., Docket No. 06-1952 (issued February 2, 2007).

4

On appeal appellant’s attorney argues that a conflict exists between Dr. Weiss and the
Office medical adviser. As noted, Dr. Weiss did not properly apply the A.M.A., Guides and his
opinion is insufficient to create a conflict in medical opinion. Counsel also argues that appellant
should receive the more favorable rating if two methods can be utilized to determine the extent
of impairment. In this case, the Office medical adviser found an impairment due to loss of range
of motion and pain. Dr. Weiss found an impairment due to loss of motor strength and pain; but
as he did not properly utilize the A.M.A., Guides in reaching his rating for loss of motor strength,
it reduces the probative value of his opinion on impairment.
CONCLUSION
The Board finds that appellant has no more than four percent permanent impairment of
the left upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the November 18, 2009 merit decision of the
Office of Workers’ Compensation Programs is affirmed.
Issued: December 7, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

